1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                  Jan 18, 2019
3                       UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     CHRIS M. D.,                              No. 2:17-cv-00390-SMJ
5
                              Plaintiff,
6                                              ORDER ADOPTING REPORT
                 v.                            AND RECOMMENDATION TO
7                                              CLOSE FILE
     COMMISSIONER OF SOCIAL
8    SECURITY,

9                             Defendant.

10

11         Before the Court, without oral argument, is Magistrate Judge Dimke’s

12   January 3, 2019 Report and Recommendation, ECF No. 19, recommending that

13   summary judgment be granted in Defendant’s favor. The period for filing objections

14   has passed and no party has objected. After reviewing the Report and

15   Recommendation and relevant authorities, the Court finds that Magistrate Judge

16   Dimke’s findings are correct. Therefore, the Court adopts the Report and

17   Recommendation in its entirety.

18         Accordingly, IT IS HEREBY ORDERED:

19         1.    The Report and Recommendation, ECF No. 19, is ADOPTED in its

20               entirety.




     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
1          2.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is DENIED.

2          3.     Defendant’s Motion for Summary Judgment, ECF No. 17, is

3                 GRANTED.

4          4.     The administrative law judge’s decision is AFFIRMED.

5          5.     All hearings and other deadlines are STRICKEN.

6          6.     The Clerk’s Office is directed to ENTER JUDGMENT in favor of

7                 Defendant and CLOSE this file.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to all counsel.

10         DATED this 18th day of January 2019.

11

12                      _______________________________
                        SALVADOR MENDOZA, JR.
13                      United States District Judge

14

15

16

17

18

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
